United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brook Park, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1119
Issued: December 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 3, 2009 appellant, through his representative, filed a timely appeal from the
February 20, 2009 merit decision of the Office of Workers’ Compensation Programs which
affirmed the denial of a schedule award for his left upper extremity. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant sustained any permanent impairment of his left upper
extremity causally related to his accepted employment injury.
FACTUAL HISTORY
On May 22, 2002 appellant, then a 43-year-old letter carrier, filed a claim alleging that he
sustained an occupational injury in the performance of duty: “After converting to a one bundle
system I began to notice pain in my left arm and wrist while carrying mail.” The Office accepted
his claim for tenosynovitis of the left wrist and left thumb. It later expanded its acceptance to

include bilateral carpal tunnel syndrome. Appellant underwent a left carpal tunnel release on
July 12, 2004 and a right carpal tunnel release on August 9, 2004.1
On December 13, 2007 appellant filed a claim for a schedule award. On February 13,
2008 Dr. Timothy J. Morley, a specialist in internal medicine, related appellant’s history of wrist
and hand pain, his diagnoses of bilateral carpal tunnel syndrome and tenosynovitis and his
bilateral surgical releases. He noted complaints of ongoing wrist pain, worsened with activities.
Dr. Morley stated that appellant continued predominately with left-sided wrist and hand pain and
numbness that kept him awake at night. Appellant complained that this adversely affected his
ability to lift and carry heavy items, to grasp or hold objects and to perform certain recreational
activities.
On physical examination, Dr. Morley reported a positive Tinel’s sign over the left carpal
tunnel and a slightly positive Phalen’s. Appellant complained of decreased sensation through the
third digit on the left. There was some weakness on the left, with an average of 42 pounds after a
series of three pulls on the dynamometer, compared to 80 pounds on the right.
Citing the American Medical Association, Guides to the Evaluation of Permanent
Impairment (5th ed. 2001), Table 16-10, Dr. Morley graded appellant’s sensory deficit at 25
percent. He multiplied this by 39 percent, the maximum upper extremity impairment due to
unilateral sensory deficit of the median nerve below the midforearm, from Table 16-15, and
concluded that appellant had a six percent left2 upper extremity impairment “with respect to the
recognized diagnoses regarding the left upper extremity.”
Using Table 16-34, Dr. Morley found a 10 percent upper extremity impairment due to
loss of left3 grip strength. He combined the impairment due to sensory deficit with the
impairment due to loss of grip strength under the Combined Values Chart and found that
appellant had a total permanent left upper extremity impairment of 15 percent due to the allowed
diagnoses under OWCP File No. xxxxxx535. Dr. Morley found no impairment of the right
upper extremity. He reported that appellant reached maximum medical improvement on
June 25, 2007.
On May 22, 2008 an Office medical adviser reviewed Dr. Morley’s evaluation. He noted
that, in compression neuropathies, such as appellant’s, an impairment rating due to decreased
grip strength could not be given. The medical adviser further noted that Dr. Morley’s report of
weakness in shoulder abduction was not noted elsewhere in the medical record, even in an
examination two weeks earlier. As such, he concluded that the medical record contained no
definitive, objective information on which to base a functional impairment.

1

The record indicates that employment activities caused a second occupational injury in 2003, which the Office
accepted for aggravation of cervical disc disease and radiculopathy at C6-7. Appellant underwent an anterior C6-7
discectomy and fusion surgery on October 10, 2004. On June 1, 2007 the Office denied a schedule award. OWCP
File No. xxxxxx113.
2

Although the report states “right” upper extremity, it is clear from the report that it was meant to be “left.”

3

Id.

2

In a decision dated July 28, 2008, the Office denied appellant’s claim for a schedule
award. It found that the medical evidence failed to demonstrate a measurable impairment. On
February 20, 2009 an Office hearing representative affirmed.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act4 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.5
ANALYSIS
The Office accepted appellant’s claim for carpal tunnel syndrome, and he underwent a
surgical release of the left median nerve on July 12, 2004. Years after surgical decompression,
appellant continued to complain of pain and numbness and difficulty performing certain
activities. When Dr. Morley, the attending internist, examined him on February 13, 2008,
appellant showed positive clinical findings of median nerve dysfunction on physical
examination, with a positive Tinel’s sign over the left carpal tunnel, a slightly positive Phalen’s,
and decreased sensation through the third digit on the left. Impairment due to residual carpal
tunnel syndrome is therefore rated according to the sensory or motor deficits described in Table
16-10 and 16-11.6
Dr. Morley found a six percent impairment of the left upper extremity due to sensory
deficits resulting from a peripheral nerve disorder.7 Citing Table 16-10, page 482 of the A.M.A.,
Guides, he graded the severity of appellant’s sensory deficit at 25 percent, or Grade 4.
Following the procedure set out in Table 16-10, he multiplied this percentage by 39 percent, or
the maximum upper extremity impairment value due to unilateral sensory deficit of the median
nerve below the midforearm, according to Table 16-15, page 492. Although he reported the
result as 6 percent, 25 percent times 39 percent equals 9.75 percent, which rounds to 10 percent.
The Office medical adviser did not comment upon Dr. Morley’s evaluation of sensory
deficit in the left median nerve. Instead, he commented on weakness in shoulder abduction,
which Dr. Morley did not mention in his February 13, 2008 evaluation and grip strength.

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

A.M.A., Guides 495 (5th ed. 2001) (Scenario 1). Only individuals with an objectively verifiable diagnosis
should qualify for a permanent impairment rating. The diagnosis is made not only on believable symptoms but,
more important, on the presence of positive clinical findings and loss of function. The diagnosis should be
documented by electromyography as well as sensory and motor nerve conduction studies. Id. at 493.
7

Dr. Morley referred to appellant’s right upper extremity but clearly meant the left.

3

The Board finds this case not in posture for decision. The Office understood further
development by forwarding the medical evidence to the Office medical adviser for review as to
whether appellant established any permanent impairment of the upper extremities. As the
medical adviser did not review the sensory deficit evaluation of Dr. Morley, the case was not
properly developed. The Office medical adviser correctly noted that, in compression
neuropathies, such as the accepted carpal tunnel syndrome, no addition impairment values can be
given for decreased grip strength.8
CONCLUSION
The Board finds that the medical evidence has not been properly developed as to sensory
deficit and the Board will remand the case for further development.
ORDER
IT IS HEREBY ORDERED THAT the February 20, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: December 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

A.M.A., Guides 494 (5th ed. 2001). See also id. at 526 (Table 17-2 Guides to the Appropriate Combination of
Evaluation Methods, which indicates impairment ratings for muscle strength may not be combined with impairment
values for peripheral nerve injury).

4

